Case 3:20-cv-00764-HEH-EWH Document 8 Filed 12/17/20 Page 1 of 1 PageID# 32




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


DERRICK JEROME HAWTHORNE,

        Petitioner,

V.                                                 Civil Action No. 3:20CV764-HEH


EDDIE L.PEARSON


        Respondent.

                               MEMORANDUM OPINION
                         (Dismissing Action Without Prejudice)

        On October 27,2020,the Court conditionally docketed Petitioner's action.

Petitioner requested leave to proceed informa pauperis. By Memorandum Order entered

on November 18,2020, the Court directed Petitioner to pay the filing fee of$5.00 or state

under penalty of perjury that he did not have sufficient assets to pay such a fee within

eleven(11) days ofthe date of entry thereof. See 28 U.S.C. § 1915(b)(1). Petitioner has

neither paid the initial partial filing fee nor averred that he cannot pay such a fee.

Therefore, Petitioner is not entitled to proceed informa pauperis. Petitioner's disregard

ofthe Court's directives warrants dismissal of the action. Accordingly, the action will be

dismissed without prejudice.

        An appropriate Order shall accompany this Memorandum Opinion.



                                                             /s/
                                    HENRY E.HUDSON
Date:                               SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
